Citation Nr: 1324592	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-50 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with sciatica.

2.  Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatters disease with chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for the lumbar spine disability and denied a rating in excess of 10 percent for right knee disability.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

The Veteran indicated on his December 2009 substantive appeal that he wished to testify during a Board video-conference hearing before a Veterans Law Judge.  He was advised in a May 2010 letter that such hearing had been scheduled for July 12, 2010.  Although the hearing notice was not returned by the U.S. Postal service as undeliverable, the Veteran did not appear for the hearing, provided no explanation for his absence, and has not requested a rescheduling of his hearing.  Under these circumstances, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.700(d), 20.704(d) (2012). 

The Board's decision on the claim for rating in excess of 10 percent for lumbar spine disability, with sciatica, is set forth below.  The claim for a rating in excess of 10 percent for right knee disability is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the April 2008 claim for increase, the Veteran's lumbosacral strain with sciatica has been manifested by limited motion, to include forward thoracolumbar flexion to no less than 90 degrees and complaints of pain radiating into his bilateral lower extremities; however, the disability has not been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour or kyphosis, there is no evidence of ankylosis of the spine or of any separately ratable neurological manifestation of lumbar spine disability,  and the disability is not shown to involve disc disease with any period(s) of incapacitation.

3.  The applicable criteria have been adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbosacral strain with sciatica are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).
	
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a May 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for increased rating for lumbosacral strain, including what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2009 rating decision reflects the initial adjudication of the claim after issuance of the May 2008 letter. 

Post rating, a January 2009 letter provided additional information as to the assignment of disability ratings, to include the specific criteria for rating disabilities of the spine.  The Veteran's claim was readjudicated in a November 2009 SOC after issuance of the January 2009 letter and opportunity for the Veteran to respond.  Hence, there is no prejudice based on the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records and VA treatment records, the report of an August 2008 VA examination, and a November 2008 VA examination review opinion as to sciatica.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  However, review of the paperless claims processing system did not reveal any additional evidence pertinent to the appeal that was not already associated with the Veteran's paper file.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As regard the examination reports and opinions, the Board notes that only the November 2008 review opinion explicitly reflects review of the claims file.  However, the Board finds the August 2008 examination report adequate to decide the issue as it was predicated on interview with the Veteran and current physical examination.  Both the August and November 2008 opinions considered evidence pertinent to the severity of his disability and provided complete rationales, relying on the results of either interview/examination or review of the claims file.  Moreover, the record does not suggest, and neither the Veteran nor his representative has contended, that his spinal disability has worsened such that new examination is warranted.  As such, the Board finds the cumulative evidence from the examination, review opinion, and treatment records adequate to adjudicate the Veteran's claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim ,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in a July 1985 rating decision, the RO assigned an initial 10 percent disability rating for the Veteran's lumbosacral strain, effective November 14, 1984.  Since this 10 percent rating has been in effect for more than 20 years, the rating is protected, by law, against reduction.  See 38 C.F.R. § 3.951 (2012).  The Veteran filed the current claim for increased rating in April 2008.

Although the rating for the Veteran's lumbar spine disability has been assigned under Diagnostic Code 5237 (for lumbosacral strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion, primarily, is evaluated.  

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness nor resulting in abnormal gait or abnormal spinal contour or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243). 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V. 

Also, Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for service-connected spine disability.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain disability with sciatica is not warranted at any point pertinent to the current claim for increase.

During a June 2006 VA appointment, the Veteran was noted to have 5/5 motor functioning, and normal sensory functioning, in his bilateral lower extremities.  Although he was subsequently seen on multiple occasions for other disabilities, VA treatment notes reflect no complaints of back disability until March 2008.  The March 2008 VA treatment note reflects that he met with his VA primary care physician to discuss "positional sciatica he gets only when in his car."  The physician noted that, since the Veteran's car has bucket seats, it was "likely to be specific problem with the car seat rather than his back."

In connection with his April 2008 claim for increase, the Veteran asserted that his back had worsened and that he had developed right-sided sciatica as a result of his back disability.  The Veteran specifically contended that he experiences "more problems when walking, sitting, standing, and moving" due to his back disability.

In May 2008, a VA physician noted that the Veteran had developed sciatica "mostly in the right lower extremity."  The physician stated that the pain worsened after sitting for extended periods of time.  Although the treatment note reflects that the Veteran reported interference with his employment, those reports were made in reference to the effects of his knee disabilities.

On VA spinal disorders examination in August 2008, the Veteran informed the examiner that he experienced back pain after sitting for more than 30 minutes as well as shooting pain down both legs, more so on the left.  The Veteran also reported some tingling of the feet, on the left side more than the right side as well as the following spinal symptoms: fatigue; decreased motion; stiffness; weakness; and spasms.  The Veteran indicated that he occasionally used a cane to walk during flare-ups, but was able to walk a quarter mile.  

On physical examination, there was no spasm, atrophy, or guarding of the back muscles, but there was pain with motion, tenderness, and weakness.  Motor examination revealed slightly decreased (4/5) hip flexion and extension on the left side as well as slightly decreased (4/5) flexion of the left knee, left ankle, and left great toe.  However, motor testing was normal on the right side and bilateral sensory and reflex testing also was normal.  The examiner diagnosed sciatica-which he defined as a 'layman's term for a pinched nerve' that can cause pain that runs from the buttocks down the back of the leg-and noted that it "seems to be a complication of his known service-connected lumbago."  The examination report reflects that the Veteran's posture was, at times, stooped, but the Veteran would reposition himself to alleviate pain in the hips.

Flexion of the thoracolumbar spine was measured as from 0 to 90 degrees, with pain at 90 degrees, with additional pain after repeated motion, but no additional loss of motion.  Extension of the thoracolumbar spine was measured as from 0 to 10 degrees, with pain at 10 degrees.  There was additional pain after repeated motion and range of extension decreased to 9 degrees.  Laseague's sign was positive on the right side.  Imaging revealed moderate to severe degenerative changes of the lumbar spine at L4 to S1.  The examiner also observed that the imaging results revealed intervertebral osteochondrosis of the lumbar spine.  

The Veteran informed the August 2008 examiner that he had lost approximately 36 weeks of work over the last 12 months due to impairment from both his knees and his back.  The examiner noted that the back disability resulted in increased absenteeism and thus had a severe effect on the Veteran's employment.

In November 2008, the Veteran's claims file was reviewed by another VA examiner for an opinion as to the diagnosed sciatica.  The reviewing physician referred to sciatica as resulting in pain, only, and noted that the claims file reflected that the sciatica was bilateral and was a result of the lumbar spine disability.

In a written statement filed with VA in December 2008, the Veteran indicated that "all" of his service-connected disabilities prevented him from sitting or standing for extended periods of time and that walking was especially painful due to his bilateral knee disabilities and his back.

In February 2009, the Veteran was afforded a peripheral nerve examination in connection with another claim.  The examiner noted the Veteran's complaints of tingling, burning, and numbness of the left foot, but the Veteran did not report any complaints as to his right foot.  After conducting sensory, motor, and reflex testing of the bilateral lower extremities, the examiner noted that the results were normal except for abnormal sensory and motor testing of the left lower extremity.  The examiner stated that the abnormal results were not attributable to any spinal cord disease or trauma to the nerve roots, but to traumatic injury of a sensory branch in the left lower extremity.  The examiner diagnosed status post traumatic left foot injury with resulting peripheral neuropathy of the left lower extremity.

A September 2009 VA treatment note includes comment that the Veteran required a cane and prescription pain medication in regard to his knee disabilities, but does not refer to the back.  An October 2009 VA treatment note indicates that the Veteran was working as an insurance broker; the treating physician referred to him as "a vigorous patient."  The treatment provider noted a "modest left antalgic limp" and observed some atrophy of the left thigh.  [Parenthetically, the Board notes that atrophy of muscles within the left leg have been documented in regard to post-surgical knee residuals since 1995.]  

In December 2009 correspondence to VA, the Veteran reported that his "sciatica in [his] back" was a continuous problem.  However, considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected lumbosacral strain with sciatica.

As indicated above, range of motion testing performed over the course of period under consideration has revealed some loss motion; however, there is no evidence of forward flexion that is limited to 60 degrees or less or combined thoracolumbar spine motion of 120 degrees or less, as required for the next higher rating (20 percent) under the rating criteria.  Moreover, testing has not reflected forward flexion that is limited to 85 degrees or less as required under the rating criteria for the Veteran's current 10 percent rating.  As noted above, range of motion testing performed at his August 2008 VA examination and revealed thoracolumbar flexion of 90 degrees.  Although repeated motion testing resulted in increased pain, it did not result in decreased flexion  Moreover, the medical evidence of record simply does not reflect or suggest that the disability has been productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour or kyphosis, nor is there any objective evidence of any ankylosis of the spine. 

As discussed above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07.  In this regard, the Board recognizes that the Veteran has reported pain during thoracolumbar range of motion testing and after repetitive thoracolumbar motion.  Nonetheless, the overall level of disability demonstrated by the Veteran is not commensurate degree of motion loss required for at least the next higher, 20 percent rating-even with consideration of pain and fatigue.  Moreover, to the extent that the Veteran did report pain and fatigue, the VA examiner noted that the Veteran did not demonstrate any further loss of motion or function due to those symptoms on repetitive testing.  In view of the foregoing, even after taking the factors identified in sections 4.40 and 4.45 and DeLuca into consideration, the Board finds that a disability rating in excess of 10 percent may not be granted under the pertinent rating criteria.  In fact, as the medical evidence does not reflect that he experiences the extent of loss of motion required for even for the currently assigned 10 percent rating, he is already being compensated for any functional loss associated with his complaints of pain and fatigue.

Pursuant to Note (1) of the General Rating Formula, the Board has considered whether any additional rating can be assigned for neurological  manifestations of lumbar spine disability.  As noted above, the Veteran's lumbar spine  disability is currently characterized as "lumbosacral strain with sciatica" and multiple VA examiners have concluded that he has sciatica, as the result of his service-connected lumbar spine disability.  However, this evidence, without more, does not support a finding of any separately ratable neurological manifestation of lumbar spine disability.  The opinions of the August 2008 spinal disorders examiner and the November 2008 spinal/sciatica review examiner both reflect that the only manifestation of sciatica is pain and radiating pain.  The August 2008 examiner explained that the Veteran's sciatica is "discomfort in the buttock with pain radiating down legs" due to the degenerative changes in his lumbosacral spine.  The Board points out that, as specified the General Rating Formula, the rating criteria apply "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching."  38 C.F.R. § 4.71a.

The Board is mindful that the Veteran has complained not only of pain radiating down his extremities, but also of some tingling in his feet, and that slightly decreased (4/5) motor function, as well as some sensory disturbance, has been noted in the lower left extremity.  However, those symptoms have not been attributed to the Veteran's lumbar spine disability.  Indeed, the  February 2009 VA nerve examiner attributed motor and sensory impairment of the left lower extremity to a traumatic injury unrelated to the service-connected back disability.  Significantly, the Veteran has been examined by multiple medical professionals, and none have identified any neurological impairment attributable to  his service-connected lumbar spine disability.  

The Board notes that the Veteran is certainly competent to report his symptoms, and, as noted above, his complaints of pain have been considered.  However, simply does not have the appropriate training or expertise to render diagnoses of internal processes such as nerve dysfunction.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, although considered, the Veteran's assertions to any nerve impairment associated with his  lumbar spine disability, or whether a separate rating for such impairment is warranted, are not considered competent or more persuasive than clinical findings of record-which, as indicated above, do not support a finding of any separately ratable neurological manifestation of lumbar spine disability.  Hence, no higher rating is assignable pursuant to Note 1 of the General Rating Formula.

Furthermore, a rating in excess of 10 percent is not warranted under any other provision of VA's rating schedule.  Although the rating schedule includes a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, that formula provides no basis for any higher rating for the low back at any time pertinent to this appeal.  The August 2008 VA examiner did diagnose intervertebral osteochondrosis (orthopedic disease of the bones); however, the Veteran's low back disability has not been shown to actually involve any disc disease.  Moreover, even if IVDS was shown, there simply is no evidence that the Veteran's lumbar spine disability has involved any incapacitating episodes, which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician.  38 C.F.R. § 4.71a.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (cited in the November 2009 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b) (1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5) (c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b) (1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular rating criteria are adequate to rate the disability under consideration at all pertinent points.  A comparison between the symptomatology of the claimant's disability with the established criteria provided in the rating schedule reveals that his disability picture is adequately addressed by the rating schedule.  Specifically, the General Rating Formula for Diseases and Injuries of the Spine contemplate the symptoms experienced by the Veteran-specifically, radiating pain, and loss of range of motion-and that provision, as well as other potentially applicable provisions of the rating schedule, provide for higher ratings based upon a showing of additional or more significant impairment.-such as severe muscle spasms, anklylosis, and IVDS with incapacitating episodes.  Hence,  the rating schedule fully contemplates the symptomatology described by the Veteran and provides for ratings higher than that assigned when warranted.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b) (1) is not met, referral for consideration of an extra-schedular rating  .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board further notes that, in certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disability (TDIU) may be considered a component of a claim for higher rating when the inability to work due to the disability under consideration is raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such is not the case here.  Although the evidence of record reflects that the Veteran is currently employed, he did present evidence of unemployment during the pendency of his appeal for a higher rating for his spinal disability, and filed a claim for a TDIU in December 2008.  However, his TDIU claims form makes clear that he was not contending that his lumbosacral disability, alone, rendered him unemployable, but that the collective effects of all of his service-connected disabilities rendered him unemployable.  Further, the record reflects that the RO issued an April 2009 rating decision denying his claim for a TDIU, and he has not appealed that denial.  As such, consideration of the Veteran's entitlement to a TDIU due to his lumbar spine disability in the context of the current claim for increase is not required.

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the lumbar spine disability, pursuant to Hart, and that the claim for a rating in excess of 10 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a rating in excess of 10 percent, on any basis, at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for lumbosacral strain with sciatica is denied.



REMAND

The Board's review of the claims file reveals that additional RO action on the claim remaining on appeal is warranted.  

The Veteran was last afforded a VA examination for evaluation of his service-connected right knee disability in August 2008, approximately five years ago.  The 2008 examiner measured the Veteran's right knee extension as ranging from 0 to 120 degrees; such measurement is indicative of a level of disability that is not otherwise reflected in the record.  See VA treatment notes dated February and May 2008, October 2009.  The examiner also noted that the Veteran experienced instability of the knee, but did not indicate the severity of that symptom.  Further, a September 2009 VA treatment note states that the knee had "decline[d] in function last 18 mo[nth]s" and the Veteran later submitted a June 2013 written statement that his right knee disability had worsened "in pain and functional impairment."  Accordingly, the RO should arrange for further examination of the Veteran in regard to his claim for an increased rating for the right knee.  Pursuant to 38 C.F.R. § 3.327(a) (2012), examinations will be requested whenever VA determines that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2012).

The Veteran is hereby notified that failure to report to the scheduled examination without good cause, may well result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain all pertinent, outstanding records.

As regards VA records, the most recent VA treatment record pertinent to the right knee associated with the claims file is dated October 8, 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the VA Healthcare System of Ohio relevant records of VA evaluation and/or treatment of the Veteran for association with the claims file.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Furthermore, as the VA treatment notes associated with the record reflect that the Veteran requested notes from his VA physicians about his knee disability to provide to his employer, his employment records are potentially relevant.  VA has a duty to advise a claimant of the potential relevance of employment records.  See Spurgeon v. Brown, 10 Vet. App. 194, 197-98 (1997).

Therefore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b) (1) (West 2002); but see 38 U.S.C.A. § 5103(b) (3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should advise the Veteran that his employment records are potentially relevant to his claim for an increased rating and specifically request that he furnish, or furnish appropriate authorization for the RO to obtain, any such pertinent records from his employer(s), as well as from any private medical provider(s)..

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim for an increased disability rating should include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain from the VA Healthcare System of Ohio any outstanding, pertinent records of evaluation and/or treatment of the Veteran generated after October 8, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

Specifically  advise the Veteran of the potential relevance of employment records to his claim for an increased rating for the right knee disability and request that he furnish, or furnish appropriate authorization, to obtain any such outstanding records from his employer(s) and/or any private medical provider(s).  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA joints examination, by an appropriate medical professional, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right knee, expressed in degrees.  The examiner should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  

In addition, after having considered the Veteran's medical history and assertions, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether there is  any lateral instability and/or recurrent subluxation of the right knee.  If instability is shown, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In rendering findings with respect to instability and functional impairment during flare-ups and with repeated use, the examiner should consider and discuss the Veteran's lay assertions.  The examiner's attention is also directed to evidence in the claims file which includes the Veteran's VA treatment records and the report of an August 2008 VA examination.

All examination findings, along with complete rationale for the conclusions reached, should be set forth in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating for right knee disability, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication involving the right knee) and legal authority (to include consideration of whether "staged rating" pursuant to Hart (cited above), is warranted).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


